Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (D772,794 S) in view of Kuriyama (US 2016/0375728 A1) and Fujioka (US 2018/0001712 A1).
Regarding claim 11, Dixon teaches a pneumatic tire (Fig. 1) in which a plurality of ribs (marked on Fig. 4 recreated below) which extend in a tire circumferential direction are formed in a tread portion (Fig. 1) by a plurality of main grooves (grooves between the ribs marked on Fig. 4 recreated below) which extend in the tire circumferential direction, wherein, in a center rib of the plurality of ribs (rib marked center rib on Fig. 4 recreated below), plurality of center-rib closing slits which extend in the tire width direction from one end portion communicating with the main groove, and terminate at another end portion in the center rib is formed (closing slits in the center rib in Fig. 4 recreated below), and wherein the plurality of center-rib closing slits are formed so as to be opposing each other on both sides of the center rib in the tire width direction (closing slits in the center rib are across from each other). However, Dixon does not teach that the center-rib closing slits are arranged such that the upper side lines of the slits coincide with an inclined straight line.

    PNG
    media_image1.png
    633
    391
    media_image1.png
    Greyscale

In an analogous art, Kuriyama teaches a tire with center-rib closing slits (Fig. 1, Ref. Num. 13, 14) that are inclined the tire circumferential direction and are arranged facing each other and inclined in the same direction (Fig. 1, Ref. Num. 13, 14; Para. [0039]) so that the upper side lines of the pair of center-rib closing slits coincide with a hypothetical straight line inclined to one side in the tire width direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dixon with Kuriyama to arrange the center-rib closing slits to oppose each other. This modification will enhance the rigidity of the center land portion and improve drainage for water and snow (Kuriyama; Para. [0047]).
Dixon teaches that in the center-rib closing slit pairs are formed by a pair of the closing slits opposed to each other in the tire width direction (closing slits in the center rib that are across from each other in recreated Fig. 4 above). However, Dixon does not teach that the closing slit pairs alternate having a connecting slit in between them. 
In an analogous art, Fujioka teaches a tire with pairs of opposing notches (Fig. 2, Ref. Num. 70) that alternate with notches connected to each other with a shallow portion (bridge) (Fig. 2, Ref. Num. 64, 66; Para. [0032]). Although, Fujioka describes the structure as pairs of slits alternating with lateral grooves and a tie bar, Fujioka has the same effective structure as pairs of slits with connecting slits between connecting every other pair and it would be expected that if Dixon was modified to resemble that structure, Dixon would obtain the same benefits.
It would have been obvious to one of ordinary skill in the art to modify Dixon with Fujioka to connect every other pair of notches with a shallower bridge section. This modification will improve the earth discharging property and improve traction (Fujioka; Para. [0039]).
Regarding claim 12, Dixon teaches a tire wherein, in each of the shoulder ribs (ribs marked shoulder ribs on recreated Fig. 4 above) of the plurality of ribs, shoulder-rib closing slits (closing slits in the shoulder ribs on recreated Fig. 4 above) which each extend in the tire width direction from one end portion communicating with the main groove (short closing slits which open to the main groove), and terminate in the shoulder rib at another end portion, and shoulder-rib closing slits which extend in the tire width direction from one end portion communicating with a ground contact end (long closing slits which open to the edge of the tread) on the outer side in the tire width direction, and terminate in the shoulder rib at another end portion are alternatively formed in the tire circumferential direction (closing slits in the shoulder ribs alternate and don’t oppose one another).
Regarding claim 13, Dixon teaches a tire wherein, in each of the intermediate ribs (ribs marked intermediate ribs on recreated Fig. 4 above) of the plurality of ribs, the intermediate rib being divided between the center rib and the shoulder rib in the tire width direction, intermediate-rib closing slits (closing slits in the intermediate ribs on recreated Fig. 4 above) which extend in the tire width direction from one end portion communicating with the main groove on the center rib side (closing slits facing the center rib), and terminate in the intermediate rib at another end portion, and intermediate-rib closing slits which extend in the tire width direction from one end portion communicating with the main groove located on the shoulder rib side (closing slits facing the shoulder ribs), and terminate in the intermediate rib at another end portion are alternatively formed in the tire circumferential direction (closing slits in the intermediate ribs alternate and don’t oppose one another).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon (D772,794 S) in view of Kuriyama (US 2016/0375728 A1) and Fujioka (US 2018/0001712 A1) as applied to claim 11 above, and further in view of Maehara (US 2017/0253088 A1).
Regarding claim 4, Dixon in view of Kuriyama and Fujioka does not teach that the main grooves are zigzag grooves and that the closing slits are formed on the concave portions of the main grooves.
In an analogous art, Maehara teaches forming the main grooves in a zigzag manner (Fig. 1, Ref. Num. 3, 4). Maehara also teaches forming lateral grooves on the concave corner portions of the plurality of ribs (Fig. 1, Ref. Num. 5, 6, 7).
It would have been obvious to one of ordinary skill in the art to modify Dixon, Kuriyama, and Fujioka with Maehara in order to have the main grooves extend in a zigzag manner. This modification will allow the grooves to become barriers to stone biting and improve the anti-stone-biting performance (Maehara; Para. [0017]). It would also have been obvious to one of ordinary skill in the art to modify Dixon with Maehara to form the closing slits on the concave corner portion of the plurality of ribs. This will allow them to be shorter in the tire axial direction which will maintain the rigidity of the ribs and suppress wear (Para. [0037]).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (D772,794 S) in view of Kuriyama (US 2016/0375728 A1) and Fujioka (US 2018/0001712 A1) as applied to claim 11 above, and further in view of Ito (US 2019/0176528 A1).
Regarding claim 6, Dixon in view of Kuriyama and Fujioka teaches that in each of the plurality of ribs, a plurality of sipes which extend in the tire width direction are formed (sipes marked in Fig. 4 recreated below). However, Dixon, Kuriyama, and Fujioka does not teach that at least the longest sipe is a 3D sipe.

    PNG
    media_image2.png
    463
    396
    media_image2.png
    Greyscale

In an analogous art, Ito teaches that in each rib (Fig. 1, Ref. Num. Rm, Rc), the sipes are formed as a 3D sipe whose shape changes along a tire radial direction (Fig. 7; Para. [0066], [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dixon, Kuriyama, and Fujioka with Ito in order to form the sipes as 3D sipes. This modification will keep the block rigidity high and suppress the occurrence of cracks in the sipe bottoms (Ito; Para. [0067]).
Regarding claim 7, Ito also teaches that in the 3D sipe, a center portion in the tire width direction (Fig. 5B, Ref. Num. 16) is deeper in the tire radial direction than both side portions in the tire width direction (Fig. 5B; Ref. Num. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dixon, Fujioka, and Kuriyama with Ito in order to have the 3D sipe be deeper in a center portion than either of the side portions. This modification will provide excellent rolling resistance performance and reduce uneven wear (Ito; Para. [0062]).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (D772,794 S) in view of Kuriyama (US 2016/0375728 A1), Fujioka (US 2018/0001712 A1) and Ito (US 2019/0176528 A1) as applied to claim 6 above, and further in view of Ito (US 2016/0243898 A1, which will be referred to as Ito3898).
Regarding claim 8, Dixon in view of Kuriyama, Fujioka, and Ito does not teach that a larger number of sipes are formed in the center and intermediate ribs than the shoulder ribs.
In an analogous art, Ito3898 teaches forming a plurality of sipes in the land areas of a tire (Fig. 1), and that the sipe interval of the shoulder land area (Fig. 4, Ref. Num. P4) is between 1.15 and 1.35 times (Para. [0073]) the sipe interval of a central land area (Fig. 3, Ref. Num. P2). This means that there are a smaller number of sipes in the shoulder land area since the interval between them is larger.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dixon, Kuriyama, Fujioka, and Ito with Ito3898 in order to have a larger number of sipes formed in the center areas of the tire than in the shoulder areas. This modification will offer an excellent wandering performance while suppressing uneven wear (Ito3898; Para. [0073]).
Regarding claim 9, Dixon in view of Kuriyama, Fujioka, and Ito does not teach that the formation pitch of sipes in the center rib are between 5% and 40% of the width of the center rib.
In an analogous art, Ito3898 teaches that the width of the center land area (Fig. 3, W6) is between 45% and 60% (Para. [0050]) of the length of the center block (Fig. 3, Ref. Num. L1). Ito3898 also teaches that the pitch (Fig. 3, Ref. Num. P1) between the sipes in the center area is between 10% and 20% of the length of the center block, L1 (Para. [0052]). If you take the pitch of the sipes compared to the length of the block, P1/L1, and divide it by the width of the land area compared to the length of the block, W6/L1, you find P1/w6, which is the pitch of the sipes compared to the width of the land area. Calculating those values, you find that the pitch of the sipes is between 16% and 44% of the width of the land area.
It would have been obvious to one of ordinary skill in the art to modify Dixon, Kuriyama, and Fujioka, and Ito with Ito3898 in order to have the pitch of the sipes in the center rib to be set between 16% and 44% of the width of the rib. This modification will both keep the rigidity to prevent steering ability and traction performance on dry road deterioration (Ito3898; Para. [0050]) and increase wear resistance and on-ice performance (Para. [0052]). Ito3898 does not expressly disclose a value of 5% to 40%; however, it would have been obvious to a person of ordinary skill in the art to configure the sipe pitch as a percentage of the center rib width within the claimed range since Ito3898 discloses the sipe pitch as a percentage of the center rib width as between 16% and 44% (Para. [0050], [0052]), said range overlapping the claimed range.
Regarding claim 10, Ito3898 teaches that the interval between shoulder sipes (Fig. 4, Ref. Num. P4) is between 1.15 times and 1.35 times (Para. [0073]) the interval between the intermediate area sipes (Fig. 3, Ref. Num. P2). Since P2 and P1 are the same size (Para. [0056], [0058]) due to having the same block length to block width and block length to sipe pitch ratio, you can use P1 to find that the pitch between the shoulder sipes is between 18.4% and 59.9% of the shoulder width.
It would have been obvious to one of ordinary skill in the art to modify Dixon, Kuriyama, and Fujioka, and Ito with Ito3898 in order to have the pitch of the sipes in the shoulder rib to be set between 18.4% and 59.9% of the width of the rib. This modification will offer an excellent wandering performance while suppressing uneven wear (Ito3898; Para. [0073]). Ito3898 does not expressly disclose a value of 30% to 60%; however, it would have been obvious to a person of ordinary skill in the art to configure the sipe pitch as a percentage of the shoulder rib width within the claimed range since Ito3898 discloses the sipe pitch as a percentage of the shoulder rib width as between 18.4% and 59.9% (Para. [0056], [0058]), [0073]) said range overlapping the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        


/ROBERT C DYE/               Primary Examiner, Art Unit 1749